                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


    MILES STOVALL,

                                    Plaintiff,             Case No. 3:18-cv-00259-TMB
    v.

    ASRC ENERGY SERVICES – HOUSTON                      ORDER ON DEFENDANT’S MOTION
    CONTRACTING COMPANY, INC.,                            FOR SUMMARY JUDGMENT
                                                                  (DKT. 84)
                                    Defendant.



                                          I.     INTRODUCTION

          The matter comes before the Court on Defendant ASRC Energy Services – Houston

Contracting Company, Inc.’s (“AES-HCC”) Motion for Summary Judgment (the “Motion”). 1 Pro

se 2 Plaintiff Miles Stovall (“Stovall”) opposes the Motion (the “Opposition”). 3 The Motion has

been fully briefed and is ready for decision without oral argument. 4 For the following reasons the

Motion at Docket 84 is GRANTED.


1
    Dkt. 84 (Motion).
2
  Pro se complaints and filings are held to less stringent standards than formal pleadings drafted
by lawyers.      See Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 642–43 (9th Cir.
2018). Nevertheless, Stovall remains obligated to conform filings to Local and Federal Civil Rules
of Procedure. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow
the same rules of procedure that govern other litigants.”), overruled on other grounds by Lacey v.
Maricopa County, 693 F.3d 896, 925 (9th Cir. 2012); see also Fed. R. Civ. P. 8; Fed. R. Civ. P.
11; D. Alaska L. Civ. R. 1.1(a)(3).
3
 Dkts. 87 (First Response); 90 (Stovall’s Motion to Amend & Revised Response); 96 (Text Order
Accepting Motion to Amend Response); 98 (Stovall’s Second Motion for Leave to Amend &
Operative Response); 100 (Motion for Leave to File Supplemental Brief Opposing Summary
Judgment); 106 (Text Order Accepting Second Motion to Amend Response); 107 (Order Denying
Dkt. 100).
4
    See Dkts. 84; 98; 99 (Reply).

                                                    1

          Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 1 of 33
                                        II.    BACKGROUND

           Plaintiff Miles Stovall, an African American man, 5 brings this case under 42 U.S.C. § 1981

and Title VII of the Civil Rights Act of 1964, alleging that AES-HCC unlawfully discriminated

against him on the basis of his race; specifically, that AES-HCC made it “difficult for him to

advance within the company and comply with the requirements of employment” and that AES-

HCC “sabotaged” his “ability to properly do his job[.]” 6 In Count 1, he alleges he suffered racial

discrimination based on disparate treatment. 7          In Count 2, he alleges he suffered racial

discrimination based on retaliation; specifically, that AES-HCC retaliated against him when his

“supervisors denied him the proper training” and when he “was unfairly terminated for speaking

up to upper-management.” 8

           A.      The Parties

           AES-HCC provides “oilfield support services on Alaska’s remote North Slope and

elsewhere, including by building and maintaining pipelines, refineries, ice roads, drilling pads, and

other industrial facilities.” 9 “Until December 2016, AES-HCC operated an equipment shop [(the

“Equipment Shop”)] in Deadhorse, Alaska that provided heavy equipment-related services.” 10




5
    Dkt. 18 at ¶ 11 (Amended Complaint).
6
    Id. at ¶¶ 35–44.
7
    Id. at ¶¶ 35–39.
8
    Id. at ¶¶ 40–44.
9
    Dkt. 85 at ¶ 2 (Hall Decl.).
10
     Id. at ¶ 3.

                                                    2

           Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 2 of 33
          Stovall was first hired by AES-HCC on April 9, 2015, to work as a journeyman tireman in

the Equipment Shop, a full-time temporary position. 11 He was a union member affiliated with

Teamsters Local 959. 12 AES-HCC terminated Stovall’s employment on June 9, 2015, due to his

inability to perform at the journeyman level, but he remained eligible to return in a different

position. 13 Stovall was rehired from June 15 to July 27, 2015 for another temporary position

driving heavy equipment to support a construction project. When the project was complete, the

workforce was reduced and Stovall was laid off. 14 Stovall was hired for a third time on August

10, 2015, when he returned to the Equipment Shop after receiving the required training, and he

was terminated on November 26, 2015. 15

      B. Stovall’s Third Tour with AES-HCC

          The parties agree that Stovall’s claims arise solely from his November 26, 2015

termination, and not any prior actions by AES-HCC. 16 According to AES-HCC, Stovall’s

termination was the culmination of “multiple safety incidents and thousands of dollars of

equipment damage, and [Stovall] refused to accept routine discipline (a one-day suspension with


11
     Dkts. 84-2 at 1 (Employee Information Record); 84-3 (Teamsters Referral Slip).
12
     Dkts. 84-2 at 1; 84-3.
13
     Dkt. 84-5 at 1 (Employment Status Report).
14
  Dkt. 84-6 at 1–2 (Employee Information Record and Email Record); 84-7 (Employment Status
Report).
15
   Dkts. 84-9 (confirming that Stovall attended training); 86 at ¶ 5 (Howard Decl.); 84-20
(Employment Status Report) (noting that Stovall was “[t]erminated after causing damage to
company equipment” and “[f]ailure to abide by company pol[i]cy by not performing 360 walk
around.”).
16
   Dkts. 84 at 14; 98 at 31 (“Furthermore Stovall asserts that he made it clear to the Defendant that
his claim was based specifically on November 26, 2015 regarding discrimination (race) and
retaliation under § 1981.”); 84-23 at 13:22-14:12 (Stovall Dep. Tr.).

                                                  3

           Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 3 of 33
reinstatement) for his final safety incident.” 17 The events that gave way to Stovall’s termination

took place during his third and final period of employment with AES-HCC.

           The Teamsters requested that AES-HCC hire Stovall for a third time in August 2015, to be

part of the “AES/HCC Fleet Division” in Prudhoe Bay, which entailed picking up and delivering

equipment, “[w]recker calls and [t]ire [w]ork, both light and heavy tires, truck, loader[,] etc.” 18

The request indicated that Stovall needed to receive additional training, including “tire repair

training [for] both heavy and light duty equipment[.]” 19 Stovall received the required training

from the Teamsters on August 13, 2015. 20

           On October 4, 2015, Stovall was transporting a bulldozer on a flatbed truck when he hit a

bridge railing, damaging the first two axle rims and tires of the truck (the “October incident”).21

In a written reprimand signed by Stovall, he acknowledged that the bulldozer was also improperly

chained to the trailer bed, which could “potentially cause the unit to come off the trailer while

traveling do[wn] the road.” 22 According to the Equipment Shop’s policy, which was posted at the

shop, 23 damage due to “negligence of [an] operator on any vehicle or equipment will result in




17
     Dkt. 84 at 5.
18
     Dkt. 84-8 (North Slope Craft Personnel Request).
19
     Id.
20
     Dkt. 84-9.
21
  Dkt. 84-14 at 1 (Oct. 5, 2015 Written Reprimand re: Accident); Dkt. 84-11 at 1 (Employee
Statement re: October Accident).
22
     Dkt. 84-12 at 1 (Oct. 5, 2015 Written Reprimand re: Chains).
23
     Dkt. 85 at ¶ 9.

                                                   4

           Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 4 of 33
automatic suspension of employee.” 24 Stovall provided a signed written statement where he

described the underlying facts of the October incident that resulted in damage to the truck. 25

           On November 23, 2015, two separate employees filed Employee Statements alleging that

Stovall was sleeping on the job in incidents that occurred on November 20 and 23, 2015 (the

“sleeping incidents”). 26 Stovall denied that he had been sleeping, however, the reports were

documented in a written reprimand. 27

           On November 25, 2015, Stovall was involved in another incident (the “November

incident”). 28 Stovall reported that there were “two flat tires on the slider trailer” that he had been

driving and that the tires “appeared to be off the rim and flat spotted.” 29 Ryan Hall, Master

Mechanic and one of Stovall’s supervisors, stated that “it appeared that the tires had ruptured after

being dragged over a roadway as a result of locked-up brakes.” 30 Replacing the damaged tires

cost about $2,000. 31

           On November 26, 2015, Stovall was called into the office with his Foreman Roy Turner,

Superintendent Bruce Hanson, and Ryan Hall (collectively, “management”). 32 Management



24
     Id.; Dkt. 84-13 (Notice).
25
     Dkt. 84-11 at 1.
26
     Dkts. 84-15 at 1 (Flowers Employee Statement), 2 (Nissen Employee Statement).
27
     Dkts. 85 at ¶ 10; 84-16 (Nov. 23, 2015 Written Reprimand re: Sleeping); see also Dkt. 98 at ¶ 9.
28
     Dkt. 84-17 (Written Reprimand re: November Incident).
29
     Id.; see Dkt. 18 at ¶ 26.
30
     Dkt. 85 at ¶ 11.
31
     Id.
32
     See Dkts. 18 at ¶ 28; 84 at 9–10; 85 at ¶ 13.

                                                     5

           Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 5 of 33
talked to Stovall about the incident and asked why he did not notice that the brakes were locked

up. 33 The parties do not dispute that Stovall was required to do a 360-degree inspection of the

truck prior to driving. 34 Stovall claims he performed the required 360-degree inspection, while

management disagrees and asserts that Stovall would have noticed “broken indicator sticks” had

he completed the inspection. 35 Stovall refused to sign the acknowledgment of the incident and

denied fault for the tire damage. 36 Stovall stated in the meeting that management should have

conducted an investigation of the November incident. 37 Stovall was told that he was being

suspended for a day without pay because of the tire damage. 38 Stovall told management that he

intended to “make[] a report to the Department of Labor,” after being informed of his suspension. 39

Management called a safety employee, who escorted Stovall out of the meeting; the safety

employee stated that even after the meeting Stovall refused to leave the premises. 40

          Management then called Terry Howard, who was responsible for the Equipment Shop and

first hired Stovall in April 2015. 41 Management told Howard that Stovall refused to acknowledge


33
     Dkt. 85 at ¶ 13.
34
     Id.; Dkt. 89 at ¶ 5 (Stovall Decl.).
35
     Dkts. 89 at ¶ 5; 84 at 10; 85 at ¶ 13.
36
  Dkts. 85 at ¶ 14; 89 at ¶ 3 (stating that management’s accusations were “conclusory” and that
he (Stovall) “unknowingly dragged” the tires).
37
     Dkts. 85 at ¶ 14; 89 at ¶ 4.
38
     Dkts. 85 at ¶ 14; 89 at ¶ 7.
39
  See Dkts. 85 at ¶ 14; 89 at ¶ 7 (“I was not made aware of the suspension until after I returned to
the office challenging the fact that they had not conducted the required investigation[.]”).
40
  Dkt. 85 at ¶ 14. Stovall states that “Hall gave me permission to leave the office[,]” suggesting
he voluntarily left the meeting. Dkt. 89 at ¶ 6.
41
     Dkt. 86 at ¶ 3 (Howard Decl.).

                                                 6

           Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 6 of 33
the written reprimand or suspension and refused to leave the Equipment Shop premises. 42 Howard

terminated Stovall due to Stovall’s insubordination, the November incident, and prior performance

issues. 43 Howard states that he “was not aware that [Stovall] had mentioned discrimination to a

safety employee earlier that day, or that he had said he might report his suspension to the

Department of Labor.” 44 Hall was also unaware of any statements made by Stovall to the safety

employee until after Stovall filed the complaint in this case. 45 Subsequent to his termination,

Stovall filed complaints with the National Labor Relations Board and the Alaska Commission for

Human Rights, which, after investigation, did not result in any action against AES-HCC. 46

      C. AES-HCC’s Motion for Summary Judgment

           AES-HCC moves for summary judgment on both of Stovall’s claims, arguing that he

“cannot meet his initial burden of presenting evidence to support a prima facie case of

discrimination or retaliation.” 47 And, even if he could, “it is undisputed that AES-HCC had

legitimate, non-discriminatory and non-retaliatory reasons for suspending and terminating”

Stovall. 48 Additionally, AES-HCC argues that Stovall does not point to any evidence that suggests

AES-HCC’s reasons for terminating him were pretextual. 49


42
     Id. at ¶ 5.
43
     Id.
44
     Id. at ¶ 6.
45
     Dkt. 85 at ¶ 14.
46
  See Dkts. 84-21 (Ltr. to Stovall re: NLRB Investigation); 84-22 (Ltr. to Stovall re: Alaska
Commission for Human Rights Determination).
47
     Dkt. 84 at 15.
48
     Id.
49
     Id.

                                                7

           Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 7 of 33
                  1. Race-Based Disparate Treatment Claim under § 1981

           Stovall’s first claim is that he was unlawfully terminated by AES-HCC on account of his

race. 50 AES-HCC argues that Stovall cannot establish that he was qualified and performing

satisfactorily because even though he received additional training, the “multiple, well documented

safety incidents within months of his rehire demonstrate that his training was inadequate and that

he remained unqualified.” 51 AES-HCC points to the October and November incidents as evidence

that Stovall was not performing well and notes that “it was unheard-of for a single employee to be

involved in multiple safety incidents in just two months.” 52 Furthermore, AES-HCC argues that

Stovall cannot establish that “individuals not in his protected class committed similar misconduct

and received lesser discipline.” 53       It states that AES-HCC applied its policies “uniformly,

regardless of race” and, as Stovall testified, “there were multiple non-African American employees

of the Equipment Shop who, like him, received write-ups or were suspended for causing

damage.” 54 AES-HCC argues that Stovall’s first claim must fail.

                  2. Retaliation Claim under § 1981

           Stovall’s second claim is that AES-HCC retaliated against him after he threatened to assert

certain legal claims. 55 AES-HCC argues that Stovall’s claim must fail because Stovall cannot

establish that he “engaged in a protected activity” or that a “causal link exists between the protected


50
     Dkt. 18 at ¶¶ 35-39.
51
     Id. at 16.
52
     Id.
53
     Id. at 16–17.
54
     Id. at 18 (citing Dkt. 84-23 at 126:23-129:11).
55
     Dkt. 18 at ¶¶ 40-44.

                                                      8

           Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 8 of 33
activity and the adverse action.” 56 At his deposition, Stovall described two alleged protected

activities: (1) when management told Stovall on November 26, 2015, that he would be suspended

without pay and Stovall threatened to complain to the Department of Labor; and (2) when he

refused to go to his room or leave the premises as instructed by a safety employee, and asserted to

the safety employee that he would file a complaint for prejudice and discrimination. 57 Stovall later

asserted a third basis for his retaliation claim, that on October 16, 2015, he called Howard and

“reported that he was not receiving enough work assignments.” 58

           AES-HCC argues that none of these events qualify as protected activities because “he did

not communicate to AES-HCC any opposition to race-based employment practices.” 59 Even if he

did engage in protected activities, AES-HCC argues that there “is no evidence that the activity

caused his suspension or termination.” 60 Stovall’s statements on November 26, 2015, were made

after he was suspended, so there is no way for them to have caused his suspension. 61 As to

Stovall’s termination, AES-HCC asserts that Howard “did not know about either statement when

he made the decision to terminate” Stovall and that Howard was not at the Equipment Shop at the

time. 62 Since Howard was not aware of Stovall’s comments, there is no way for Stovall’s




56
     Dkt. 84 at 19 (internal quotation marks omitted).
57
     Id. at 20.
58
     Id. at 21.
59
     Id. at 20.
60
     Id. at 21.
61
     Id. at 22.
62
     Id.

                                                   9

           Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 9 of 33
comments to have caused Howard to terminate him. 63 AES-HCC similarly argues that the

October 16, 2015 call to Howard was before Stovall’s “multiple safety violations” and that these

intervening circumstances “cannot show that [Stovall’s] October 16 complaint caused AES-HCC

decision to suspend and terminate him.” 64

                  3. AES-HCC’s States that It Had Legitimate Reasons to Suspend and Terminate
                     Stovall

           AES-HCC asserts that it had legitimate reasons to suspend and terminate Stovall. 65 Even

after Stovall obtained additional training, within “just three weeks of on-duty time, [] Stovall drove

a vehicle into a bridge, causing significant damage; was discovered to have unsafely chained a

bulldozer to a trailer; was reported sleeping on the job on two separate occasions by two different

employees; and dragged two trailer tires (worth approximately $2,000) flat on a routine equipment

delivery run.” 66 Even if Stovall denies responsibility for any of the incidents, AES-HCC notes

that it is not disputed that they occurred. 67 AES-HCC states that the Equipment Shop has a policy

“requiring suspension for equipment damage” and Stovall’s suspension was consistent with this

policy. 68 AES-HCC concludes by arguing that Stovall has not presented any “specific, substantial




63
     Id.
64
     Id. at 23.
65
     Id.
66
     Id. at 23–24.
67
     Id. at 24.
68
     Id.

                                                  10

           Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 10 of 33
evidence that creates a triable issue of fact” as to whether the reasons for his termination were

pretextual, thus, his claims must fail. 69

      B. Stovall’s Opposition

           In his Opposition, Stovall contends that his claims can prevail past summary judgment and

that the Court should deny the Motion. 70 He states that he “firmly believes that the discriminatory

and retaliatory actions that caused him to be the recipient of multiple materially adverse actions

on [November 26, 2015], were intentionally done with animus and malice.” 71

                  1. Race-Based Disparate Treatment Claim under § 1981

           Stovall argues that he can establish a prima facie case of discrimination. 72 Responding to

AES-HCC, he argues that he was qualified for his position since he had “[two] years of cold

weather commercial driving experience” and “met [AES-HCC’s] requirements[.]” 73 He denies

causing the November incident and states that he complied with AES-HCC’s protocols for

reporting damaged equipment. 74 Stovall further argues that he was “subjected to unlawful

discriminatory treatment” when management did not conduct a mandatory incident review

regarding damaged vehicle equipment that would have precluded Stovall from any materially




69
     Id. at 25.
70
     Dkt. 98 at 19.
71
     Id.
72
     Id. at 31.
73
     Id. at 33.
74
     Id. at 33–34.

                                                   11

           Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 11 of 33
adverse actions.” 75 Stovall also states that AES-HCC’s failure to conduct an adequate “incident

review” could be evidence of a pretext. 76

           As to Stovall’s argument that he was subjected to disparate treatment, he argues that Hall’s

explanation for Stovall’s suspension are in conflict; namely, that Hall first said that he was

suspending Stovall due to an “outburst[,]” but in Hall’s declaration he states that Stovall’s

suspension was “for damaging tires based on negligence[.]” 77 Stovall asserts that “Hall frequently

fraternized with other hourly employees at the shop, by hanging out with them and smoking” and

that Hall did not reprimand one of his “smoking buddies” after “he failed to repair an engine

properly causing further damage[.]” 78

                  2. Retaliation Claim under § 1981

           Stovall argues that he engaged in protected activity “by communicating his intent to file a

complaint with the Department of Labor[.]” 79 He argues that “approximately thirty minutes after

he participated in a protected activity . . . Hall influenced Howard’s decision to terminate him by

making false and conclusory statements to Howard[.]” 80 Stovall argues that Howard “should not

have taken the subordinates[’] disparaging claims at face-value” because Stovall “filed a complaint

against them a few weeks earlier[.]” 81 Hall’s influence on Howard is referred to Stovall as the



75
     Id. at 35.
76
     Id. at 36.
77
     Id. at 40.
78
     Id.
79
     Id. at 43.
80
     Id. at 45.
81
     Id. at 46.

                                                      12

           Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 12 of 33
“cat’s paw” theory, which “refers to a situation in which a biased subordinate, who lacks decision-

making power, influences the unbiased decision-maker to make an adverse decision, thereby

hiding the subordinate’s [retaliatory] intent.” 82 To the extent Stovall was suspended based on an

outburst or insubordination, Stovall argues that he was “provoked” due to “speculative and

conclusory accusations” given by Hall during the “unexpected vague reprimand[.]” 83 The timing

of his termination and Hall’s inducement of Howard’s decision show retaliatory motive, Stovall

asserts. 84 Stovall acknowledges that Howard was not told about Stovall’s statements to Hall and

others threatening to file an action with the Department of Labor. 85 Stovall states that Hall had

been the “main source of Stovall’s issues” at the Equipment Shop, which contributed to Stovall’s

“negative responses[.]” 86 Stovall further alleges that the sleeping incidents were false and that the

write-ups for the sleeping incidents were “done of Hall’s own personal spite” against Stovall. 87

      C. AES-HCC’s Reply

           AES-HCC filed a reply reiterating many of its arguments in the Motion. It argues that

Stovall “cannot escape from the fact that he never mentioned race in his November 26, 2015

statement” and that “there is no genuine dispute that he did not engage in protected activity[.]” 88




82
   Id. at 44 (quoting Cobbins v. Tenn. Dep’t of Transp., 566 F.3d 582, 586 n.5 (6th Cir. 2009)
(internal quotations omitted)).
83
     Id. at 48–49.
84
     Id. at 52.
85
     Id.
86
     Id. at 49.
87
     Id. at 51.
88
     Dkt. 99 at 11.

                                                 13

           Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 13 of 33
AES-HCC disputes Stovall’s “cat’s paw” theory, arguing that Hall “made no antagonistic

comments or other demonstration of retaliatory animus” between Stovall’s statement about the

Department of Labor and Howard’s decision to terminate Stovall. 89 As to Stovall’s repeated

assertions that AES-HCC did not conduct an appropriate investigation, AES-HCC argues that

“Stovall presents no evidence of a policy requiring any particular type of investigation.” 90 Finally,

AES-HCC argues that the “inconsistent reasons” for Stovall’s suspension and termination are not

actually inconsistent—because there “is nothing inconsistent with disciplining an employee for

both performance issues and insubordination.” 91 AES-HCC concludes by reiterating that Stovall

had legitimate performance issues and that his allegations are conclusory and unsupported by the

record. 92

                                    III.   LEGAL STANDARD

      A. Summary Judgment

           Summary judgment is appropriate where, viewing the evidence and drawing all reasonable

inferences in the light most favorable to the nonmoving party, 93 “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of




89
     Id. at 12–13.
90
     Id. at 15.
91
     Id.
92
     Id. at 16–17.
93
     Scott v. Harris, 550 U.S. 372, 378 (2007).

                                                  14

           Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 14 of 33
law.” 94 Material facts are those which might affect the outcome of the case. 95 A genuine issue of

material fact exists “if the evidence is such that a reasonable jury could return a verdict for the

non-moving party.” 96 “There is no genuine issue of fact if, on the record taken as a whole, a

rational trier of fact could not find in favor of the party opposing the motion.” 97 A movant’s burden

may be met by “‘showing’—that is, pointing out to the district court—that there is an absence of

evidence to support the nonmoving party’s case.” 98 Thus, “at the summary judgment stage the

judge’s function is not himself to weigh the evidence and determine the truth of the matter but to

determine whether there is a genuine issue for trial.” 99

          Once a movant has met its initial burden, Rule 56(e) requires the nonmoving party to go

beyond the pleadings and identify facts which show a genuine issue for trial. 100 Evidence

introduced in opposition to a summary judgment motion does not have to be the kind that would

be admissible at trial, but may be any type of evidence identified in Fed. R. Civ. P. 56(c).101



94
   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986); Jensinger
v. Nev. F. Credit Union, 24 F.3d 1127, 1130–31 (9th Cir. 1994).
95
  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986) (“Only disputes over facts that
might affect the outcome of the suit under the governing law will properly preclude the entry of
summary judgment.”).
96
     Id. at 248.
97
   Mills v. Wood, No. 4:10-CV-00033-RRB, 2015 WL 2100849, at *1 (D. Alaska May 6, 2015),
aff’d in part, 726 F. App’x 631 (9th Cir. 2018) (citing Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 586 (1986)).
98
     Celotex Corp., 477 U.S. at 325.
99
     Anderson, 477 U.S. at 249.
100
      Celotex Corp., 477 U.S. at 324.
101
   See, e.g., id. at 323–24; T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626,
630 (9th Cir. 1987).

                                                 15

          Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 15 of 33
However, “conclusory assertions are wholly insufficient to sustain either the defendants’ burden

or the district court’s grant of summary judgment.” 102 “A party opposing a summary judgment

motion must produce ‘specific facts showing that there remains a genuine factual issue for trial’

and evidence ‘significantly probative’ as to any [material] fact claimed to be disputed.” 103

      B. Section 1981

          Stovall brings both of his claims under § 1981. Section 1981 provides that

          [a]ll persons within the jurisdiction of the United States shall have the same right
          in every State and Territory to make and enforce contracts, to sue, be parties, give
          evidence, and to the full and equal benefit of all laws and proceedings for the
          security of persons and property as is enjoyed by white citizens[.] 104

The statute defines “make and enforce contracts” to “includ[e] the making, performance,

modification, and termination of contracts, and the enjoyment of all benefits, privileges, terms,

and conditions of the contractual relationship.” 105 To state a claim under § 1981, “a plaintiff must

initially plead and ultimately prove that, but for race, it would not have suffered the loss of a legally




102
   Walker v. Sumner, 917 F.2d 382, 387 (9th Cir. 1990); see also Hilsinger v. Enerco Grp., Inc.,
No. 3:13-cv-00003-TMB, 2014 WL 12569381, at *2 (D. Alaska Sept. 3, 2014); Mills v. Wood,
2015 WL 2100849, at *1 (citing Dominguez-Curry v. Nev. Transp. Dep’t, 424 F.3d 1027, 1036
(9th Cir. 2005); Walker, 917 F.2d at 387 (“In general, in ruling on a motion for summary judgment,
a court may not weigh the evidence or judge the credibility of witnesses . . . . However, this rule
does not apply to conclusory statements unsupported by underlying facts.”)).
103
  Steckl v. Motorola, Inc., 703 F.2d 392, 393 (9th Cir. 1983) (quoting Ruffin v. County of Los
Angeles, 607 F.2d 1276, 1280 (9th Cir. 1979)).
104
      42 U.S.C. § 1981.
105
      42 U.S.C. § 1981(b).

                                                   16

          Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 16 of 33
protected right.” 106 It is not enough for a plaintiff to allege that race was only a “motivating factor”

for their loss of a legally protected right. 107

          Although the Amended Complaint brings two counts under § 1981, Stovall in passing also

alleges a violation of Title VII. 108 “Courts generally analyze Title VII and Section 1981 claims

the same, and ‘facts sufficient to give rise to a Title VII claim are also sufficient for a section 1981

claim.’” 109

      C. McDonnell Douglas Framework for Disparate Treatment Claim

          The framework established in McDonnell Douglas Corp. v. Green applies at the summary

judgment stage and may be used by plaintiffs seeking relief under § 1981 or Title VII of the Civil

Rights Act of 1964. 110 Under McDonnell Douglas, first, a plaintiff may establish a prima

facie case of discrimination. To do so,

          a plaintiff must offer proof: (1) that the plaintiff belongs to a class of persons
          protected by Title VII; (2) that the plaintiff performed his or her job satisfactorily;
          (3) that the plaintiff suffered an adverse employment action; and (4) that the
          plaintiff’s employer treated the plaintiff differently than a similarly situated
          employee who does not belong to the same protected class as the plaintiff. 111




106
      Comcast Corp. v. Nat’l Ass’n of African Am.-Owned Media, 140 S. Ct. 1009, 1019 (2020).
107
      Id. at 1019 (rejecting the “motivating factor test” for § 1981 claims).
108
      Dkt. 18 at ¶ 37.
109
   Oliver v. Iron Workers Union Local 229¸ No. 17-cv-1-LAB (MDD), 2019 WL 506600, at *3
(S.D. Cal. Feb 8, 2019) (quoting Jurado v. Eleven-Fifty Corp., 813 F.2d 1406, 1412 (9th Cir.
1987)).
110
   411 U.S. 792 (1973); Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018, 1028, 1028 n.5
(9th Cir. 2006); McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1122 (9th Cir. 2004).
111
      Cornwell, 439 F.3d at 1028 (citing McDonnell Douglas, 411 U.S. at 802).

                                                    17

          Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 17 of 33
Second, if a plaintiff establishes a prima facie case of discrimination, McDonnell Douglas “creates

a presumption that the plaintiff’s employer undertook the challenged employment action because

of the plaintiff’s race.” 112 Third, to rebut this presumption, the defendant must produce admissible

evidence showing that the defendant undertook the challenged employment action for a

“‘legitimate, nondiscriminatory reason.’” 113 If the defendant does so, then “‘the presumption of

discrimination “drops out of the picture”’ and the plaintiff may defeat summary judgment by

satisfying the usual standard of proof required in civil cases[.]” 114 However, a plaintiff may “raise

a triable issue of material fact as to whether the defendant’s proffered reasons . . . [were] mere

pretext for unlawful discrimination.” 115      A plaintiff must present “substantial and specific

evidence” to demonstrate that the defendant’s reasons “were a pretext for racial discrimination.”116

            The McDonnell Douglas framework is not the only means for showing unlawful

discrimination. 117 Instead, a plaintiff “may simply produce direct or circumstantial evidence

demonstrating that a discriminatory reason” motivated the employer. 118




112
      Id. (citing McDonnell Douglas, 411 U.S. at 802).
113
      Id.
114
      Id. (citing Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000)).
115
  Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d 1151, 1155 (9th Cir. 2010); see Reynaga v. Roseburg
Forest Prods., 847 F.3d 678, 691 (9th Cir. 2017).
116
      Aragon v. Republic Silver State Disposal Inc., 292 F.3d 654, 664 (9th Cir. 2002).
117
      Reynaga, 847 F.3d at 691.
118
      Id.

                                                  18

            Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 18 of 33
      D. Retaliation Claim

            The Ninth Circuit uses the same standard to evaluate claims of retaliation under both

§ 1981 and Title VII claims. 119 “To establish a prima facie case of retaliation, a plaintiff must

prove (1) [he] engaged in a protected activity; (2) [he] suffered an adverse employment action; and

(3) there was a causal connection between the two.” 120 If established, the “burden shifts to the

defendant to set forth a legitimate, non-retaliatory reason for its actions; at that point, the plaintiff

must produce evidence to show that the stated reasons were a pretext for retaliation.” 121 A plaintiff

“can show pretext in two ways—either directly by persuading the court that a discriminatory

(retaliatory) reason more likely motivated [the employer], or indirectly by showing that [the

employer’s] proffered explanation is unworthy of credence.” 122

                                            IV.    ANALYSIS

            Stovall has not established a “genuine dispute as to any material fact” in this case and thus

the Motion is GRANTED as to Stovall’s two claims in the Amended Complaint. Stovall fails to

show a prima facie case of discrimination or retaliation under McDonnell Douglas or otherwise,

and even if he were able to, AES-HCC had legitimate, nondiscriminatory reasons for suspending




119
   See Manatt v. Bank of Am., N.A., 339 F.3d 792, 800–01 (9th Cir. 2003) (using Title VII
framework to analyze retaliation claim under § 1981); Williams v. Tucson Unified Sch. Dist., 316
F. App’ 563, 564 (9th Cir. Dec. 4, 2008) (mem. op.) (“Retaliation claims under Title VII and
§ 1981 share identical legal standards.”).
120
      Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1108 (9th Cir. 2008).
121
      Id.
122
   Holmes v. Tenderloin Hous. Clinic, Inc., No. C 09–5781 PJH, 2011 WL 2843729, at *8 (N.D.
Cal. July 18, 2011) (citing Tex. Dep't of Comy. Affs. v. Burdine, 450 U.S. 248 (1981)).

                                                     19

            Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 19 of 33
and terminating Stovall. Stovall also fails to establish that “but for race[,]” he would not have been

suspended or terminated. 123

      A. Race-Based Disparate Treatment Claim under § 1981

          Stovall has not established a genuine dispute of any material fact regarding his alleged race

discrimination on the basis of disparate treatment. Stovall does not establish a prima facie case of

discrimination, and, even if he did, AES-HCC has produced evidence showing that it had

“‘legitimate, nondiscriminatory reason[s]’” for Stovall’s suspension and termination that were not

pretextual. 124

          1. Stovall Does Not Establish a Prima Facie Case of Discrimination under McDonnell
             Douglas.

          The parties agree that Stovall is a member of a protected class and that he suffered an

adverse employment action, the first and third prongs of the McDonnell Douglas framework. 125

The parties differ as to the second and fourth prongs, which ask whether Stovall was qualified for

the job and performing satisfactorily and whether he was treated differently from similarly situated

employees not in his protected class. 126 The Court finds that there is no genuine dispute of material

fact as to whether Stovall was performing satisfactorily or treated differently from similarly

situated employees. 127


123
      See Comcast Corp, 140 S. Ct. at 1019.
124
      Id. (citing McDonnell Douglas, 411 U.S. at 802).
125
      See Dkts. 84 at 15; 98 at 32.
126
      See Cornwell, 439 F.3d at 1028 (citing McDonnell Douglas, 411 U.S. at 802).
127
    To the extent AES-HCC argues that Stovall was unqualified when he was re-hired in August
2015 because his training was inadequate, its argument is not persuasive. Stovall’s performance
after being re-hired does not have any bearing on whether he was qualified for the position in
August 2015. Stovall also raises legitimate arguments that he was qualified in August 2015 by

                                                   20

          Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 20 of 33
            AES-HCC argues that Stovall was unqualified for the job and did not perform

satisfactorily, primarily relying on the October, November and sleeping incidents. 128 AES-HCC

argues that “fail[ing] to properly secure a bulldozer[,]” “[running] his vehicle into a bridge[,]” and

“failing to ensure that the tires on the trailer he was pulling were rotating properly” are all evidence

of his poor performance on the job. 129 Stovall disputes that he was at fault for any of the

aforementioned incidents, but does not dispute that they occurred. 130

            At the prima facie stage, the threshold to show that Stovall was qualified and performing

satisfactorily under McDonnell Douglas is “minimal”; nevertheless, Stovall cannot meet it here. 131

There is no dispute that Stovall was involved in the October and November incidents that resulted

in substantial damage to the equipment Stovall was operating. The reports of Stovall sleeping on

the job also inform whether Stovall was performing satisfactorily. Stovall’s denial of fault for the

sleeping incidents, with no supporting evidence other than his own bare allegations, 132 does not

create a genuine dispute of material fact as to whether he was qualified and performing




virtue of his experience and training. See Dkt. 98 at 33. However, Stovall has not put forward any
evidence beyond his own statements that he was performing satisfactorily.
128
      See Dkt. 84 at 16.
129
      Id.
130
    See Dkts. 89 at ¶ 20 (Hall induced employees to file false statements accusing Stovall of
sleeping on the job); id. at 1–2 ¶ 3 (November incident not Stovall’s fault); 84-23 at 26 2:9 (October
incident not Stovall’s fault).
131
      Aragon, 292 F.3d at 660.
132
  The Court has considered Stovall’s statements in analyzing Stovall’s case under McDonnell
Douglas, but does not find that they establish a genuine dispute of material fact.

                                                   21

            Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 21 of 33
satisfactorily. 133 AES-HCC also submitted a declaration from Hall, in which he states “[s]afety

incidents were unusual at the Equipment Shop, and it was unheard of for a single employee to be

involved in multiple safety incidents within a span of two months.” 134 Stovall provides no

argument or evidence addressing Hall’s assertion that it was “unheard of” for an employee to be

involved in “multiple safety incidents” in such a short time frame. Based on the foregoing, there

is no dispute of material fact as to whether Stovall was performing satisfactorily prior to his

suspension and termination.

          Moving to the fourth McDonnell Douglas prong, the Court considers whether AES-HCC

“treated the plaintiff differently than a similarly situated employee who does not belong to the

same protected class as the plaintiff.” 135 AES-HCC argues that “there is no evidence that AES-

HCC treated [] Stovall differently from non-African American employees with similar

performance and behavior issues.” 136 AES-HCC also points to Stovall’s deposition testimony,

where Stovall states that he was aware of other employees having gotten suspended or fired. 137

Stovall alleges that Hall treated his “smoking buddies” more leniently and that the individuals who




133
    See Dkt. 98 at 33–34 (citing Stovall Decl. as the basis for establishing his satisfactory
performance). Stovall implies that there may have been exculpatory evidence available, but that
AES-HCC disposed of the relevant documents prior to discovery in this case. Dkt. 89 at ¶¶ 16–
17. To the extent Stovall believes AES-HCC committed a discovery violation, summary judgment
is not the appropriate avenue for such argument.
134
      Dkt. 85 ¶ 12.
135
      Cornwell, 439 F.3d at 1028 (citing McDonnell Douglas, 411 U.S. at 802).
136
      Dkt. 84 at 18.
137
      Id.; see also 84-23 at 128:9-25.

                                                22

          Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 22 of 33
alleged Stovall was sleeping on the job were friends with Hall. 138 Stovall also alleges that he

“witnessed Hall not reprimand one of the mechanics that Hall frequently visited and smoked with,

after the mechanic left metal debris in one of the piston chambers causing the engine to fail a

second time.” 139 Another employee “failed to repair a customer’s light duty truck” and Hall did

not discipline him. 140 In his Opposition, Stovall cites exclusively to his declaration to substantiate

his claim that Hall was more lenient on his “smoking buddies[.]” 141

            Stovall’s argument as to the fourth prong of the McDonnell Douglas analysis fails. Stovall

gives a cursory summary of two incidents where one mechanic “left metal debris in one of the

piston chambers causing the engine to fail” and another “failed to repair a customer’s light duty

truck[.]” 142 Stovall provides no other details about those employees’ backgrounds, disciplinary

histories, the severity of their incidents, or whether they are analogous to the incidents for which

Stovall was reprimanded. Stovall’s deposition testimony also establishes that management did, in

fact, reprimand employees who damaged equipment or made incorrect repairs:

            Q: Did anyone get upset about the scratching of the equipment?

            A: I believe they got written up. I believe they got written up. I’m not sure about
            that.

                                                   ***



138
   Dkt. 89 at ¶ 8 (alleging that Hall was friends with the individuals who accused him of sleeping
on the job and implying that he may have tolerated their “false statement[s]” to “paint[] a negative
picture of poor job performance to Howard”).
139
      Id.
140
      Id.
141
      Dkt. 98 at 40.
142
      Dkt. 89 at ¶ 8.

                                                    23

            Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 23 of 33
          Q: Are you aware of any other employees at the equipment shop that did get
          suspended for any reason?

          A: Yes. Yes, I am.

          Q: Who and what was it for?

          A: One guy . . . got either let go or suspended, because he didn’t repair the engine
          correctly on a vehicle. Another one was ordering parts, and he wasn’t repairing
          specific parts. He was ordering entire kits and just replacing the entire kit instead
          of one part. And he was also failing to make proper repairs. So it – yeah, it always
          seemed – every time I saw anybody disgruntled, it always had to do with, “Oh,
          great, I just got written up for that vehicle that just got sent back. The customer
          said it wasn’t fixed, you know.” So it was always something to do with the engine
          or something like that. 143

Stovall’s own statements acknowledge that disciplinary action was widespread, even for more

minor infractions.

          Nothing in the record raises a triable issue of fact as to whether Stovall was treated different

because of his race. First, the two incidents described by Stovall in a cursory manner are dissimilar.

“[I]ndividuals are similarly situated when they have similar jobs and display similar conduct.”144

That is not the case here. Leaving debris in an engine or failing to repair a truck properly are not

similar to Stovall’s multiple safety incidents including driving into a bridge, 145 allegedly sleeping

on the job on multiple occasions, 146 and failing to inspect equipment, which resulted in dragging

flat tires that appeared to be off the rim. 147 It is also unclear whether the employees discussed by




143
      Dkt. 84-23 at 128:9-129:8.
144
      Vasquez v. City of Los Angeles, 349 F.3d 634, 641 (9th Cir. 2003).
145
      Dkt. 84-14.
146
      Dkt. 84-16.
147
      Dkt. 84-17.

                                                    24

          Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 24 of 33
Stovall have similar job responsibilities, as the alleged incidents escaping discipline were

mechanical repairs as opposed to Stovall’s operator error.

          Second, there is no evidence in the record that Stovall was treated less favorably because

of his race. Stovall states that he was the only African American employed at the Equipment Shop

between April and November 2015, meaning his co-workers would have not been members of his

protected class during his period of employment. 148 It follows, then, that all of the disciplinary

actions taken by management against other employees during this time would have been actions

against non-African American employees. Stovall acknowledges that other non-African American

employees were reprimanded, and even “let go” too. 149 Third, there is no dispute that the

Equipment Shop policy is to suspend employees who cause damage “due to negligence of [an]

operator” or that Stovall was on notice of this publicly-posted policy. 150 Stovall points to no

evidence of other operators like him (as opposed to mechanics) who caused damage to equipment

or vehicles and were not suspended. Stovall cannot establish the fourth prong of the McDonnell

Douglas analysis. Stovall also does otherwise not raise any additional direct or circumstantial

evidence that would establish a prima facie case of discrimination.

          2. AES-HCC Had Legitimate Reasons to Suspend and Terminate Stovall

          Even if Stovall were able to establish a prima facie case of discrimination under McDonnell

Douglas, Stovall’s claim for disparate treatment under § 1981 or Title VII would fail because AES-

HCC had legitimate reasons to suspend and terminate him. As discussed, Stovall was involved in




148
      Dkt. 89 at ¶ 2.
149
      See supra n.143.
150
      Dkts. 84-13 (HCC Shop Policy Notice); 85 at ¶ 9 (policy was “clearly posted”).

                                                  25

          Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 25 of 33
multiple safety incidents in a short period of time, including driving into a bridge, 151 allegedly

sleeping on the job on multiple occasions, 152 and dragging flat tires that appeared to be off the

rim. 153 In addition, it is undisputed that Stovall refused to accept his suspension on November 26,

2015, or return to his room after management ordered him to leave the premises. 154 Any one of

these incidents could arguably be an independent legitimate basis for disciplinary action, and

collectively AES-HCC had a legitimate non-discriminatory basis to suspend and terminate

Stovall. 155




151
      Dkt. 84-14.
152
      Dkt. 84-16.
153
      Dkt. 84-17.
154
    See Dkts. 89 at ¶ 21 (citing video evidence of Stovall opposing suspension); 85 at ¶ 15 (Hall’s
statement that Stovall refused to leave the premises “despite multiple orders to do so”).
155
    See, e.g., Nguyen v. Dep’t of Navy, 412 Fed. Appx. 926, 929 (9th Cir. Jan. 18, 2011) (mem. op.)
(Legitimate reasons for disciplining and removing an employee included “substandard
communications skills, low performance ratings and complaints from her customers, poor
attendance and habitual tardiness, misuse of the government telephones and computers, and her
admission that she took original copies of faxes addressed to her colleagues without their
knowledge.”); Willie v. Nevada ex rel. Nev. Dep’t of Public Safety, 234 F.. App’x 449, 451 (9th
Cir. May 17, 2007) (mem. op.) (Legitimate reasons for employer’s adverse action include
“insubordination, use of profanity, falsification of time sheets, improperly charging tires to the
state, attempting to cover up the tire charges, and breaching confidentiality with a witness in
[e]mployer’s investigation of his actions.”); Brown v. Dignity Health, No. CV-18-03418-PHX-
JJT, 2020 WL 3403088, at *8 (D. Ariz. June 19, 2020) (Sleeping on the job was a legitimate reason
for termination.); Holmes, No. C 09–5781 PJH, 2011 WL 2843729, at *7 (A reasonable basis for
termination included violating the employer’s Code of Professional Conduct.); Surrell, 518 F.3d
at 1108 (Appearing at work in an impaired state and testing positive for illicit drugs is a legitimate
reason for employer’s adverse action.); Farier v. City of Mesa, No. CV–07–1407–PHX–DGC,
2009 WL 1394979, at *5 (D. Ariz. May 19, 2009), aff’d, 384 F. App’x 683 (9th Cir. 2010) (Failing
an interview was legitimate reason for denying plaintiff a promotion.).

                                                 26

          Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 26 of 33
            3. AES-HCC’s Reasons for Suspension and Termination were Not Pretextual

            Stovall can still prevail on a claim for disparate treatment based on race if he can show that

AES-HCC’s reasons for suspending and terminating him were pretextual. However, he has not

“raise[d] a triable issue of material fact as to whether the defendant’s proffered reasons . . . [were]

mere pretext for unlawful discrimination.” 156 Stovall’s main argument that AES-HCC’s reasons

were pretextual is that management offered “inconsistent reasons” for their suspension and

termination. 157 Specifically, Stovall argues that Hall’s written statement on November 26, 2015,

states that Stovall was suspended for an “outburst” and that Hall did not mention the damaged tires

as a basis for the suspension. 158 Later, Hall stated that the damaged tires were the reason for

Stovall’s suspension. 159 Stovall also reiterates that AES-HCC should have conducted a “required

incident review[.]” 160 AES-HCC responds by arguing that “disciplining an employee for both

performance issues and insubordination” is not inconsistent. 161

            Stovall is correct in that Hall’s declaration states that Stovall was suspended “because of

the tire damage[.]” 162 The reprimand for the November incident indicates that Stovall had two flat

tires and that they “appeared to be off the rim[.]” 163 Hanson, who was present at the November 26,



156
      Hawn, 615 F.3d at 1155.
157
      Dkt. 98 at 36.
158
      Id.
159
      Id. (citing Dkt. 85).
160
      Id.
161
      Dkt. 99 at 15.
162
      Dkt. 85 at ¶ 14.
163
      Dkt. 84-17.

                                                     27

            Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 27 of 33
2015 meeting, also indicated that Hall told Stovall that he was being sent to his room because of

the shop policy for equipment damage. 164 However, Hall’s statement following the events of

November 26, 2015, states that Stovall was sent “home for the day for his outburst.” 165 Howard

“instructed onsite management to terminate” Stovall after learning that Stovall “refused to accept

the write-up or the suspension” and in light of “all of his other performance issues[.]” 166

          There were multiple grounds for management’s disciplinary action on November 26, 2015,

none of which Stovall can show were pretextual. Stovall does not dispute that his vehicle was

damaged in the November incident and he does not dispute that there was some level of

insubordination through his actions on November 26, 2015. 167 Stovall was liable for a suspension

due to the vehicle damage, according to noticed shop policy, and also liable for potential

suspension based on his insubordinate behavior in refusing to accept the reprimand. Hall’s

statements all arise out of the same set of facts: Stovall was party to an incident involving damaged

equipment, Stovall was called to a meeting with Hall and others, Stovall refused to acknowledge

the reprimand for the incident, and Stovall was suspended due to some combination of the

equipment damage and insubordination. AES-HCC had a legitimate basis for its actions and there

is no indication its reasons for suspension or termination were pretextual. Stovall’s argument that

AES-HCC should have conducted a more thorough review is also unavailing. 168 At this stage of

the McDonnell Douglas analysis, since AES-HCC articulated a legitimate non-discriminatory


164
      Dkt. 84-18 at 5 (Hanson Statement).
165
      Dkt. 84-18 at 1 (Hall’s Employee Statement).
166
      Dkt. 86 at ¶ 5.
167
      See Dkt. 89 at ¶¶ 21, 23.
168
      See, e.g., Dkt. 84-18 at 6 (noting that an investigation was completed prior to the reprimand).

                                                   28

          Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 28 of 33
basis for Stovall’s suspension and termination, the burden is on Stovall to show pretext. 169 The

Court concludes that Stovall has not met his burden. Accordingly, the Motion as to Count 1 of

Stovall’s Amended Complaint is GRANTED.

      B.           Retaliation Claim under § 1981

            Stovall’s claim for retaliation under § 1981 similarly fails. Retaliation claims are evaluated

under a burden-shifting framework that is a derivative of McDonnell Douglas. Stovall may

establish a prima facie case of retaliation by showing that (1) “he engaged in a protected activity”;

(2) “suffered an adverse employment action”; and (3) there was a “causal connection between the

two.” 170 If a prima facie case is established, then AES-HCC may set forth a “legitimate, non-

retaliatory reason for its actions” and if it does so, then Stovall may “produce evidence to show

that the stated reasons were a pretext for retaliation.” 171

            Stovall cannot establish a prima facie case of retaliation because he cannot demonstrate

that there is a causal connection between his asserted protected activity and his suspension or

termination. 172      Stovall’s proffered “protected activities” include (1) his statement at the

November 26, 2015 meeting that he would file a complaint with the Department of Labor; (2) his

statement to the public safety employee that if he would file a complaint for prejudice and




169
      Reynaga, 847 F.3d at 693 (citation omitted).
170
      Surrell, 518 F.3d at 1108.
171
      Id.
172
   The Court assumes without deciding that Stovall engaged in a protected activity. It finds that
a prima facie case is not established, however, because Stovall cannot show causation, the third
prong of the analysis.

                                                     29

            Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 29 of 33
discrimination if removed; and (3) his call to Howard on October 16, 2015, during which he

complained that he was not receiving enough work assignments to meet his hour requirements.173

            AES-HCC argues that Stovall cannot establish any casual connection between the

November 26, 2015 statements and his suspension because his suspension happened before he

made either statement. 174 As to Stovall’s termination, AES-HCC argues that there is no causal

link between Stovall’s statements and his termination because “Howard did not know about either

statement when he made the decision to terminate” Stovall. 175 As to the October 16, 2015 call to

Howard, AES-HCC argues that the causal link is broken because since that date Stovall was

involved in “multiple safety violations and refused to accept a routine suspension.” 176

            In opposition, Stovall argues that Hall “influenced Howard’s decision to terminate” Stovall

by “making false and conclusory statements to Howard[.]” 177 Stovall argues that Howard should

not have believed Hall’s “disparaging claims” because “Stovall had just filed a complaint against

[him] a few weeks earlier[.]” 178 Stovall’s “cat’s paw” theory is that Hall inappropriately and

unfairly influenced Howard’s decision to terminate Stovall. 179 AES-HCC disputes Stovall’s “cat’s



173
    See Dkts. 98 at 42–43; 89 at ¶ 7; 84-23 at 17:20-18:14 (noting that the protected activities
included Stovall’s statement to Hall, Hanson, and Turner that he would file a complaint with the
Department of Labor and his oral statement to the safety officer that he would file a complaint for
discrimination and prejudice); 84-23 at 45 (errata stating that he participated in a protected activity
on October 16, 2015, when he filed a complaint with Howard).
174
      Dkt. 84 at 22.
175
      Id.
176
      Id. at 23.
177
      Dkt. 98 at 45.
178
      Id. at 46 (emphasis removed).
179
      Id. at 43.

                                                    30

            Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 30 of 33
paw” theory by arguing that Hall “made no antagonistic comments” in the time between Stovall’s

“statement regarding the Department of Labor and the decision to terminate his employment[.]”180

Further, AES-HCC argues that Stovall “does not even explain what he thinks [] Hall falsely told

[] Howard[.]” 181

            The Court finds that Stovall cannot establish a causal link between his proffered protected

activities and his suspension or termination. First, the Court agrees with AES-HCC that Stovall’s

statements on November 26, 2015, could not have influenced Hall’s decision to suspend Stovall,

since the suspension was issued prior to Stovall’s statements. The Court also agrees with AES-

HCC that Stovall’s statements to Howard on October 16, 2015, could not have influenced Hall’s

decision to suspend Stovall because Hall was not party to that conversation and the sleeping

incidents and November incident all occurred after that conversation, which were significant and

mitigate any causal connection. Further, Howard does not recall speaking with Stovall on October

16, 2015, though states that “it’s possible we spoke[.]” 182 Stovall does not contest AES-HCC’s

argument in his Opposition, and instead relies on the “cat’s paw” theory that Hall inappropriately

influenced Howard’s decision to terminate him. Thus, Stovall has failed to establish a causal link

between the proffered protected activities and Stovall’s suspension.

            Second, the Court finds that Stovall cannot establish a causal connection between any of

his statements and Howard’s decision to terminate Stovall. Howard states that “[w]hen I made the

decision to terminate [Stovall], I was not aware that he had mentioned discrimination to a safety



180
      Dkt. 99 at 13.
181
      Id.
182
   Dkt. 86 at ¶ 7. Stovall also notes that his call to Howard on October 16, 2015 was not about
discrimination. Dkt. 98 at 49.

                                                    31

            Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 31 of 33
employee earlier that day, or that he had said he might report his suspension to the Department of

Labor. Onsite management did not tell me about these statements.” 183 Howard states that he based

his termination decision on Stovall’s refusal to accept the reprimand or suspension, and on

Stovall’s “other performance issues[.]” 184 Stovall does not dispute Howard’s assertion that he was

unaware of Stovall’s proffered protected activities on November 26, 2015. Statements which

Howard was not aware of could not have caused Howard’s termination decision, and thus Stovall

cannot establish a causal connection between the November 26, 2015 statements and his

termination.

           As to Stovall’s “cat’s paw theory,” Stovall does not state with specificity which “false and

conclusory statements” Hall made to Howard. 185 Stovall does not dispute that the October or

November incidents occurred and does not deny the fact that he refused to acknowledge the

reprimand or accept a suspension on November 26, 2015. Stovall only makes the conclusory

assertion that Hall had a “malicious intent” to retaliate against Stovall. 186 Based on the record

before it, Stovall has made no showing that Howard was susceptible or succumbed to Hall’s

unsubstantiated “malicious” agenda. 187 Accordingly, Stovall also fails to make any showing of

causation as to his termination, and thus he cannot establish a prima facie case of retaliation.




183
      Dkt. 86 at ¶ 6.
184
      Id. at ¶ 5.
185
      See Dkt. 98 at 45; Surrell, 518 F.3d at 1108.
186
      Dkt. 98 at 46.
187
   The Court also notes that Howard in fact re-hired Stovall after his first termination. Dkt. 86 at
¶ 3. Further, Stovall does not allege Howard had any animus towards him.

                                                      32

           Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 32 of 33
       Even if Stovall were able to establish a prima facie case of retaliation, his claim would still

fail because AES-HCC had a “legitimate, non-retaliatory reason for its actions,” namely, Stovall’s

multiple safety violations and his insubordinate behavior on November 26, 2015. 188 Additionally,

for reasons the Court has already articulated, Stovall cannot establish that AES-HCC’s reasons for

termination were pretextual. 189 Accordingly, the Motion as to Count 2 of Stovall’s Amended

Complaint is GRANTED.

                                       V.    CONCLUSION

       Accordingly, for the above reasons, AES-HCC’s Motion for Summary Judgment at Docket

84 is GRANTED. Stovall’s claims against AES-HCC in Counts 1 and 2 of the Amended

Complaint are DISMISSED with prejudice.

IT IS SO ORDERED.

                                   Dated at Anchorage, Alaska, this 2nd day of August, 2021.

                                                      /s/ Timothy M. Burgess
                                                      TIMOTHY M. BURGESS
                                                      UNITED STATES DISTRICT JUDGE




188
   The Court incorporates its analysis from Section IV.A.2, discussing AES-HCC’s legitimate
reasons for suspending and terminating Stovall, in full.
189
    The Court incorporates its analysis from Section IV.A.3, addressing Stovall’s arguments
alleging AES-HCC’s reasons were pretextual, in full.

                                                 33

       Case 3:18-cv-00259-TMB Document 108 Filed 08/02/21 Page 33 of 33
